Citation Nr: 1624035	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  06-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

The matter comes before the Board of Veterans' Appeals (Board) from a June 2009
 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board issued a decision in April 2012, which, in part, remanded the issue of
service connection for PTSD to the RO for additional development.

The Board notes that service connection for PTSD was initially denied in a June 2006 rating decision.  The Veteran would normally be required to submit new and material evidence to reopen this finally adjudicated claim pursuant to 38 C.F.R.      § 3.156(a) (2015).  However, since the June 2006 rating decision, additional relevant service department records have been received.  Because these additional records existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the PTSD claim on the merits.  38 C.F.R. § 3.156(c) (2015).  The Board has recharacterized the title page accordingly.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has restyled the claim for service connection PTSD as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, other than PTSD, as shown on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board also notes that there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

FINDINGS OF FACT

1.  The Veteran was not engaged in combat with the enemy during active military service.

2.  Competent and credible evidence of an in-service stressor has not been submitted.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in February 2009, to include compliance with 38 C.F.R. § 3.304(f)(5) (2015).

The Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service personnel records (SPRs) and service treatment records (STRs) are on file. 

Additionally, the actions requested in the April 2012 remand have been completed as directed.  Instructions pertinent to the claim being decided included obtaining the Veteran's complete SPRs, ascertaining whether the Veteran had provided sufficient identifying information to allow for verification of his claimed in-service stressors, and obtaining medical treatment records from the Biloxi Veterans Affairs Medical Center (VAMC) dating from February 2009.  In response, the Veteran's complete SPRs were obtained, as were VA treatment records.  A development letter was sent to the Veteran in June 2014 asking him to furnish more specific information regarding his claimed in-service stressors.  The Veteran submitted a response that was received in October 2014.  The Veteran was not afforded a VA PTSD examination because credible evidence of an in-service stressor has not been provided.  Thus, the Board finds that obtaining a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, the Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, VA law and regulations preclude granting service connection for a disability that is due to the Veteran's own willful misconduct.  See U.S.C.A. § 105 (West 2015); 38 C.F.R. §§ 3.1(n), 3.301(b) (2015).

Establishing service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).  If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R.     § 3.304(f).  Where the record does not establish that a Veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 - 39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.

When a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2015); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The Veteran has not provided any additional evidence that can corroborate his alleged stressors.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Upon review of the records, the Board finds that the claim for service connection for PTSD must fail because an essential criterion for establishing service connection - credible supporting evidence of an in-service stressor - has not been met.  See 38 C.F.R. § 3.304(f) (2015).

As part of the Veteran's original claim for service connection for PTSD, the Veteran submitted a statement in June 2006 in which he claimed that he had PTSD as a result of three incidents that occurred in service.  The Veteran asserted that in April 1973, while at Fort Story, Virginia, he assaulted a fellow service member with a wine bottle, resulting in an injury to the fellow soldier.  Secondly, in conjunction with this first incident, a Sergeant was struck by someone else with a brick and "went into a coma."  Third, in a separate incident occurring "off base" a fellow service member shot and killed someone and at some point thereafter hung himself.  

The original claim for service connection for PTSD was denied in June 2006 due to the lack of a confirmed stressor.

In January 2009, the Veteran filed a claim to reopen his claim for service connection for PTSD.

In April 2009, the United States Army and Joint Services Records Research Center (JSRRC) Coordinator made a Formal Finding of a lack of information required to corroborate stressor(s) associated with the Veteran's claim for service connection for PTSD.  The coordinator reviewed the Veteran's SPRs and determined that these records contained no stressor information and that the Veteran had received no combat awards.  The findings noted that the Veteran had failed to respond to the RO's request to complete a Statement in Support of Claim for PTSD that was sent to him in February 2009.

The Veteran's PTSD questionnaire was received in May 2009.  The Veteran clarified that the assault and the coma incident actually occurred in May 1973 while assigned to the 305th Transportation Company (LA).  He indicated that the coma incident involved "SP4 [J.]."  The Veteran included a copy of the Article 15 proceedings which only documented the assault the Veteran committed.

In April 2012, the Board remanded the issue to the RO for additional development, specifically for more information on the Veteran's claimed stressors.

In October 2014, the RO made a Formal Finding of a lack of information required to corroborate stressors associated with the Veteran's claim for service connection for PTSD.  The RO noted that in May 2012, the Veteran's entire personnel file had been received.  The RO's review of the file did not confirm the claimed stressors.  A development letter was sent to the Veteran in June 2014.  As of the October 2014 date of the RO's report, the Veteran had not replied.  The RO determined that the more specific information needed to verify stressful events through the JSRRC was not provided by the Veteran.

Subsequently, in late October 2014, the Veteran submitted a Statement in Support of his claim for service connection for PTSD.  In his statement, the Veteran provided the name of the victim that he assaulted and the approximate date of the incident.

The RO issued a Supplemental Statement of the Case (SSOC) in April 2015 which continued the denial of the Veteran's claim for service connection for PTSD.

The Board has reviewed the Veteran's SPRs and notes that these records reflect that the Veteran did not serve in Vietnam and is not a combat Veteran.  The SPRs show that the Veteran was found guilty of violating Article 128 of the Uniform Code of Military Justice.  This article addresses assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm.  The Veteran's sentence was to forfeit $50 per month for two months and perform extra duty for 14 days. 

As noted, VA regulations provide that direct service connection may only be granted when a disability was not the result of a Veteran's own willful misconduct.  Therefore, the Board must consider whether the Veteran's reported stressor constitutes a willful misconduct action, which would preclude a grant of service connection for any disability caused by such a willful misconduct act.

The Board finds the first incident described by the Veteran, in which he assaulted a fellow soldier with a wine bottle, was willful misconduct.  Although the Veteran states that the man he assaulted attacked him first, he picked up a wine bottle and hit the serviceman with it.  It is clear from the Veteran's SPRs that this offense was serious.  The Veteran was forced to pay a fine and perform extra duties.  Furthermore, that sentence represents a finding that the Veteran's actions constituted willful misconduct, and the Board agrees with that finding.

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2015); Daniels v. Brown, 9 Vet. App. 348 (1996).  In this case, there is little doubt that the Veteran's conduct was a conscious decision, as he was charged with assault.  The Veteran did not appeal the sentence and has admitted to these actions in his statements made in support of his claim for PTSD.  Since there was willful misconduct on the part of the Veteran, this incident cannot be a stressor for the award of service connection.  38 C.F.R. §§ 3.1(n), 3.301 (2015).

A review of the Veteran's SPRs reveals no evidence confirming the remaining two incidents the Veteran has claimed as in-service stressors.  The Veteran was afforded several opportunities to provide additional information regarding these incidents.  Most recently, in June 2014, a letter was sent to the Veteran that specifically requested information regarding the incident the Veteran cited involving SP4 [J].  The Veteran was also asked to furnish more information regarding the claimed incident in which the Veteran was a witness for another enlisted person's court martial and the name of the soldier who the Veteran claims committed suicide.  The responses that were received from the Veteran did not provide any of the information requested in the June 2014 letter.  The Veteran's replies merely restated information that he had previously provided regarding these claimed incidents.  Therefore, because the Veteran has failed to provide credible supporting evidence regarding these claimed incidents, the VA is unable to verify the Veteran's claimed stressors.

The Board finds the Veteran has failed to meet an essential criterion for establishing service connection - credible supporting evidence that an in-service stressor occurred.  See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (stating that 3.304(f) makes it clear that credible evidence of an in-service stressor is a mandatory or compulsory element in any claim for disability compensation for PTSD).  Discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is therefore unnecessary, and service connection for PTSD is not warranted.





ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran states that his military personnel records establish disciplinary actions due to his inability to get along with others and that these in-service occurrences were the initial manifestations of a psychiatric disorder (other than PTSD).  Further development is required before the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD may be adjudicated on the merits.

Accordingly, this case is further REMANDED for the following action:

1. Provide the Veteran an opportunity to submit any outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s). 

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2. After the above development has been completed, schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The claims file should be reviewed by the examiner in conjunction with the examination.  

   The examiner should address the following:

a) Identify all current psychiatric diagnoses.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the September 2007 claim for service connection for an acquired psychiatric disorder.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) For each psychiatric diagnosis rendered, please comment as to whether it is at least as likely as not that the Veteran's in-service behaviors which resulted in disciplinary actions could be initial manifestations or evidence of a psychiatric disorder, and, if so, whether such is related to a currently diagnosed disorder.

      An explanation must be provided for any opinion
      expressed.

3. Then, readjudicate the appeal.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2015).




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2015). 



Department of Veterans Affairs


